J. F. Daly, J.
I concur with Judge Labbehobe. In respect of the allowance made to plaintiff of the rent or value of the premises in question from the time of the expiration of the lease, and which seems to have been allowed as a set-off or as a counter-claim against the defendant’s recovery for the value of the erections upon the land, I am of opinion that it should not have been made : 1st. Because, as pointed out by Judge Laebemoee, the lease expressly provided that the lessee should not be compelled to surrender the premises until tender of the value of such erections ; and 2d, because it was unauthorized by the pleadings. The complaint alleged no damage to plaintiff, on account of the improper conduct of defendant in the arbitration proceedings and the delay that has ensued; nor did it allege to be due, nor demand any rent, nor any allowance for use and occupation; nor did it even allege that defendant remained in occupation of the premises, but simply asked to have the award set aside, the value of the erections ascertained, and that plaintiff upon payment thereof be let into possession. The judgment must be secundum allegata et probata ( Wright v. Delafield, 25 N. Y. 266).
Hew trial ordered.